DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 12 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishi (US 20150379940).
	As per claim 1, Kishi discloses a display device (Fig. 2, #1; [0195]) comprising:
a display panel (#10) including a plurality of data lines (#S(1) to S(m)), a plurality of first gate lines (#G2(1) to G2(n)), a plurality of second gate lines (#G1(1) to G1(n)), and a plurality of reference lines (#M(1) to M(n)) arranged thereon ([0197]-[0198]), the display panel (#10) further including a plurality of subpixels (#11) including an emission device (Fig. 7, #OLED), a driving transistor (#T2), and a storage capacitor (#Cst; [0206]);

a gate driving circuit (#40) configured to be electrically connected to the plurality of first gate lines (#G2(1) to G2(n)) and the plurality of second gate lines (#G1(1) to G1(n); [0200]),
wherein the plurality of subpixels (#11) constitute a plurality of subpixel lines ([0200]), and the plurality of subpixel lines correspond to the plurality of first gate lines (#G2(1) to G2(n); [0200]),
wherein the display panel (#10) has a plurality of first transistors (#T3) controlled by first gate signals sequentially supplied through the plurality of first gate lines (#G2(1) to G2(n)) and a plurality of second transistors (#T1) controlled by second gate signals sequentially supplied through the plurality of second gate lines (#G1(1) to G1(n)), which are arranged thereon ([0218]; [0206]-[0207]),
wherein the plurality of first transistors (#T3) are included in the plurality of subpixels (#11), respectively, and the plurality of second transistors (#T1) are included in the plurality of subpixels (#11), respectively ([0206]),
wherein in each of the plurality of subpixels (#11), a first transistor (#T3) is controlled by a first gate signal supplied through the first gate line (#G2(i); [0218]) and electrically connects a first node of the driving transistor (#T2) to the reference line (#M(j)), and the first node of the driving transistor (#T2) is a gate node of the driving transistor (#T2),
wherein a second transistor (#T1) is controlled by a second gate signal supplied through the second gate line (#G1(i); [0218]) and electrically connects a second node of 
wherein the gate driving circuit (#40) sequentially drives each of the plurality of first gate lines (#G2(1) to G2(n)) twice during one frame time (Fig. 12, #1 FRAME PERIOD) including a first driving time (#Ta) and a second driving time (#Tb) after the first driving time ([0200]; [0217]-[0218]; [0220]),
wherein during the first driving time (#Ta) in the one frame time (#1 FRAME PERIOD), as each of the plurality of first gate lines (#G2(1) to G2(n)) are primarily driven in sequence for allowing a first reference voltage to be applied to the first node of the driving transistor (#T2), the display panel (#10) displays a real image ([0200]; [0212]-[0215]; [0217]-[0218]; where the display panel #10 displays a real image during normal operation performed on the non-monitor rows), and
wherein during the second driving time (#Tb) in the one frame period (#1 FRAME PERIOD), as each of the plurality of first gate lines (#G2(1) to G2(n)) are secondarily driven in sequence for allowing a second reference voltage to be applied to the first node of the driving transistor (#T2), the display panel (#10) displays a fake image different from the real image ([0200]; [0217]-[0218]; [0220]-[0221]).
As per claim 2, Kishi discloses the display device of claim 1, wherein the fake image is a black image or a low-grayscale image ([0217]; [0220]).
As per claim 3, Kishi discloses the display device of claim 1, wherein, during the one frame time, both a first driving for sequentially driving the plurality of subpixel lines so as to display the real image on the display panel and a second driving for 
wherein the first transistor (#T3) is turned on and then turned off and the second transistor (#T1) is turned on and then turned off in each subpixel included in the subpixel line on which the first driving is performed ([0215]; [0218]; [0220]), and
wherein the first transistor (#T3) is turned on and the second transistor (#T1) is maintained to be turned off in each subpixel included in the subpixel line on which the second driving is performed ([0215]; [0220]; [0255]; [0288]).
As per claim 12, Kishi discloses the display device of claim 1, wherein the plurality of reference lines (Fig. 2, #M(1) to M(n)) are arranged in parallel to the plurality of data lines (#S(1) to S(m)) and each reference line (#M(1) to M(n)) is arranged for every one or more subpixel (#11) columns, and
wherein a reference voltage supplied to the plurality of reference lines (#M(1) to M(n)) is variable in the data driving circuit (#30; [0203]; [0205]; [0219]) or a printed circuit board.
As per claim 16, Kishi discloses the display device of claim 1, wherein the data driving circuit (#30) comprises K digital-to-analog converters corresponding to K data lines, and one analog-to-digital converter corresponding to K data lines (Fig. 6; [0201]; [0203]), where K is a positive number (where K is a positive number equal to 1), and
wherein one of the K data lines is electrically connected to one of the K digital-to-analog converters or is connected to the analog-to-digital converter ([0201]; [0203]).
As per claim 17, Kishi discloses the display device of claim 1, wherein the data driving circuit (#30) comprises K digital-to-analog converters and K analog-to-digital 
wherein one of the K data lines is electrically connected to one of the K digital-to-analog converters or is connected to one of the K analog-to-digital converters ([0201]; [0203]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kishi in view of Kim (US 20180061320).
As per claim 4, Kishi discloses the display device of claim 3.
However, Kishi does not explicitly teach a voltage of the first node of the driving transistor is higher than a voltage of the second node of the driving transistor in each subpixel included in the subpixel line on which the first driving is performed, and
wherein a voltage of the first node of the driving transistor is lower than a voltage of the second node of the driving transistor in each subpixel included in the subpixel line on which the second driving is performed.
Kim teaches a voltage of the first node of the driving transistor (Fig. 8, #DR) is higher than a voltage of the second node of the driving transistor (#DR) in each subpixel included in the subpixel line on which the first driving is performed ([0086]), and

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the stress prevention voltage disclosed by Kim to the driving transistor of Kishi so as to prevent and improve (reduce) NBTIS (Negative Bias Thermal Illumination Stress) of the driving transistor (Kim: [0086]).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi in view of Kim (US 20170031485) in view of Numao (US 20030058200).
As per claim 13, Kishi discloses the display device of claim 1.
However, Kishi does not teach all of the plurality of reference lines are electrically connected to one outer wire arranged in a non-active area, and
wherein a reference voltage supplied to the one outer wire is variable in the data driving circuit or a printed circuit board.
Kim teaches all of the plurality of reference lines (Fig. 4, #14B) are electrically connected to one outer wire (i.e., one outer wire connected to SU#1 and SU#2) arranged in a non-active area (i.e., a non-area area of display panel #10; [0061]-[0062]), and
wherein a reference voltage supplied to the one outer wire (i.e., one outer wire connected to SU#1 and SU#2) is variable in the data driving circuit ([0073]; [0078]; [0080]-[0081]) or a printed circuit board.

However, the prior art of Kishi and Kim do not teach the plurality of reference lines are arranged in parallel to the plurality of first or second gate lines. 
Numao teaches the plurality of reference lines (Fig. 14, #205) are arranged in parallel to the plurality of first or second gate lines (#203; [0004]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged the reference lines of Kishi in view of Kim according to Numao so as that the reference lines and the plurality of first or second gates lines need not cross each other at right angles.
As per claim 14, Kishi discloses the display device of claim 1.
However, Kishi does not teach the plurality of reference lines are grouped into two or more groups and electrically connected to two or more outer wires arranged in a non-active area, and
wherein a reference voltage supplied to each of the two or more outer wires is variable in the data driving circuit or a printed circuit board.
Kim teaches the plurality of reference lines (Fig. 4, #14B) are grouped into two or more groups and electrically connected to two or more outer wires (i.e., two outer wires connected to SU#1 and SU#2) arranged in a non-active area (i.e., a non-area area of display panel #10; [0061]-[0062]), and

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of reference lines of Kishi connected according to Kim so that a plurality of pixels included in a pixel unit  may share one reference line.
However, the prior art of Kishi and Kim do not teach the plurality of reference lines are arranged in parallel to the plurality of first or second gate lines. 
Numao teaches the plurality of reference lines (Fig. 14, #205) are arranged in parallel to the plurality of first or second gate lines (#203; [0004]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged the reference lines of Kishi in view of Kim according to Numao so as that the reference lines and the plurality of first or second gates lines need not cross each other at right angles.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kishi.
As per claim 15, Kishi discloses the display device of claim 1 except for a capacitance of a capacitor component of the emission device is greater than a capacitance of the storage capacitor. Official Notice is taken that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a capacitance of a capacitor component of the emission device is greater than a capacitance of the storage capacitor since it has been held that where re Aller, 105 USPQ 233.
Allowable Subject Matter
Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of a display device comprising a plurality of gate lines driven in sequence displaying a real image and a fake image different from the real image does not teach or fairly suggest a data program and emission are sequentially performed in each subpixel included in the subpixel line on which the first driving is performed, wherein the first transistor is primarily turned on so that the first reference voltage is applied to the first node of the driving transistor and the second transistor is turned on so that an image data voltage is applied to the second node of the driving transistor while the data program is being performed in each subpixel included in the subpixel line on which the first driving is performed, wherein the first transistor and the second transistor are turned off, the voltages of the first node and the second node of the driving transistor are boosted, and then the emission device emits light while the emission is being performed in each subpixel included in the subpixel line on which the first driving is performed, and wherein, in each subpixel included in the subpixel line on which the second driving is performed, the first transistor is secondarily turned on so that the second reference voltage is applied to the first node of the driving transistor, the .
Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive. 
	Applicant states on page 10 in the Remarks, “However, as shown in FIG. 12 (reproduced above), Kishi merely discloses that #G2(1) to G2(n) are just driven one time during a first driving time (#Ta) and a second driving time (#Tb) of one frame time (Fig. 12, #1 FRAME PERIOD). Thus, Kishi fails to disclose or suggest the specifics of “the gate driving circuit sequentially drives each of the plurality of first gate lines twice during one frame time including a first driving time and a second driving time after the first driving time” as recited in claim 1”.

The Examiner, respectfully, does not agree. Claim 1 merely recites the limitation of “wherein the gate driving circuit sequentially drives each of the plurality of first gate lines twice during one frame time including a first driving time and a second driving time after the first driving time” which does not recite that the “one frame time” corresponds to a “same one frame time” or an “identical one frame time” where the gate driving circuit sequentially drives each of the plurality of first gate lines twice.
	As applied in the Instant Action, Kishi discloses on Figure 12 and paragraph 0200, “Hereinafter, the row on which detection of the TFT characteristic and the OLED characteristic is performed when attention is focused on any frame is referred to as a "monitor row", and a row other than the monitor row is referred to as a "non-monitor The monitor control line G2 corresponding to the monitor row is put in the active state in a first predetermined period out of the selection period, and is put in the non-active state in the remaining period in the selection period. Thereafter, the monitor control line G2 is again put in the active state in a period till the time almost one frame period after the start point of the selection period. In the present embodiment, the gate driver 40 is configured such that the n scanning lines G1(1) to G1(n) and the n monitor control lines G2(1) to G2(n) are driven as described above”.
	Kishi further discloses on paragraph 0217, “In each frame, the characteristic detecting operation is performed on the monitor row. FIG. 12 is a timing chart for explaining an operation of the pixel circuit 11 (assumed to be the pixel circuit 11 on the ith row and the jth column) included in the monitor row. It should be noted that FIG. 12 shows "one frame period", taking as a reference the start point of the selection period of the ith row in the frame in which the ith row is the monitor row. As for the monitor row, as shown in FIG. 12, one frame period includes: a period Ta for detecting the TFT characteristic (hereinafter such a period will be referred to as a "TFT characteristic detection period"); a period Tb for writing data corresponding to a black display (hereinafter such a period will be referred to as a "black writing period"); and a period Tc for making the organic EL element OLED emit light (hereinafter such a period will be referred to as a "light emission period")”.
In the TFT characteristic detection period Ta, the scanning line G1(i) and the monitor control line G2(i) are put in the active state. This brings the transistor T1 and the transistor T3 into the on-state”.
	Kishi further discloses on paragraph 0220, “In the black writing period Tb, the scanning line G1(i) is held in the active state, and the monitor control line G2(i) is put in the non-active state. Thereby, the transistor T1 is held in the on-state and the transistor T3 comes into the off-state. Further, in the black writing period Tb, a voltage Vblack corresponding to a black display is applied to the data line S(j), and hence the transistor T2 comes into the off-state”.
	Therefore, Kishi discloses the limitation of “wherein the gate driving circuit sequentially drives each of the plurality of first gate lines twice during one frame time including a first driving time and a second driving time after the first driving time” as recited in claim 1.


	Applicant states on page 11 in the Remarks, “However, as shown in FIG. 10 of Kishi (reproduced below), Kishi discloses that the normal operation and the characteristic detecting operation are NOT performed together for an identical row, which corresponds to a first gate line in claim 1, in one frame. Thus, Kishi fails to disclose or suggest that during the first driving time of the one frame time, as the plurality of first gate lines are primarily driven in sequence, the display panel displays a real image, and during the second driving time of the identical frame time, as the .
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., performed together for an identical row, the display panel displays a real image, and during the second driving time of the identical frame time, as the identical plurality of first gate lines are secondarily driving in sequence, the display panel displays a fake image different from the real image) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622